Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-18 are allowed.  
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Oi et al. (U.S. 2017/0154855), Yasutomi et al. (U.S. 2017/0345729) and Terasaki et al. (U.S. 9786577) which teach an analogous device including a power semiconductor module comprising: an insulating substrate including a first main face; a first conductive circuit pattern provided on the first main face; a second conductive circuit pattern provided on the first main face, the second conductive circuit pattern being separated from the first conductive circuit pattern by a first gap, a first semiconductor device joined to the first conductive circuit pattern; a second semiconductor device joined to the second conductive circuit pattern; a sealing member sealing the first semiconductor device, the second semiconductor device, the first conductive circuit pattern, and the second conductive circuit pattern; and a first barrier layer disposed on an opposite side from the insulating substrate with respect to the first semiconductor device and the second semiconductor device, the first barrier layer being provided on or in the sealing member, at least one of the first barrier layer and the sealing member including a first stress relaxation portion.
Oi et al. (U.S. 2017/0154855), Yasutomi et al. (U.S. 2017/0345729) and Terasaki et al. (U.S. 9786577) do not specifically disclose or suggest the element of in plan view of the first main face, at least a part of the second stress relaxation portion overlaps the first stress relaxation portion, as recited by the independent claim 1, in combination with the other elements of the claim. No prior art was found that taught this novel device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894